Citation Nr: 1121685	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastric disorder, to include as a result of herbicide exposure.

2.  Entitlement to service connection for bronchitis, to include as a result of herbicide exposure, also to include as secondary to gastric disorder.


REPRESENTATION

Appellant represented by:	Harold A. Crain, Agent


ATTORNEY FOR THE BOARD

M.H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied service connection for a gastric disorder, and denied service connection for bronchitis as a result of herbicide exposure and also under a secondary service connection theory.

In a November 2007 statement the Veteran requested that his claim be forwarded to the Board and he withdrew his request for a videoconference hearing.  38 C.F.R. § 20.704(e) (2010).

This appeal was previously before the Board in October 2008 and September 2009.  In October 2008, the Board remanded the claim so that additional treatment records could be requested.  In September 2009, the Board denied service connection for a gastric disorder, and denied service connection for bronchitis, to include as a result of herbicide exposure. 

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Secretary of Veterans Affairs (Secretary) and the Veteran, through an attorney, filed a Joint Motion requesting that the Court vacate the Board's September 2009 decision and remand the matter for further action.  The Court granted that motion in an order issued in December 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Initially, the Board notes that a review of the record shows that the Veteran was not specifically notified of the information and evidence necessary to substantiate a secondary service connection claim.  On remand, the AMC/RO must provide VCAA notice of the requirements related to secondary service connection claims.

The Veteran has alleged several theories of entitlement for his claims for service connection.  Regarding his gastric disorder, the Veteran alleges: (1) that during his time in service, his pre-existing gastric disorder was aggravated beyond the normal progression of the disorder; and (2) that his gastric disorder was due to or aggravated by herbicide exposure.  Regarding his bronchitis, the Veteran alleges: (1) direct service connection; (2) that his bronchitis is a result of herbicide exposure; and (3) that his bronchitis is due to his gastric disorder.

In the December 2010 Joint Motion, the Court noted that the September 2009 Board decision did not address the Veteran's contention that his gastric disorder was due to herbicide exposure.  Additionally, the Court noted that in McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court held that "38 C.F.R. § 3.159 requires only that the evidence 'indicates' that there 'may' be a nexus" between service and a current disorder.  The Court further noted this is a "low threshold," and that the Veteran stated his belief that "the military diet aggravated his condition, and that exposure to Agent Orange may have caused or worsened his condition, therefore, arguably provid[ed] an 'indication' that there may be a nexus between his service and the perceived worsening of his [gastric] condition."  In essence, the Court noted that the stringent evidentiary standard involved in the presumption of aggravation involved a question that required medical evidence to resolve.  On remand, the Veteran should be afforded a VA nexus examination to address his theories of entitlement to service connection for a gastric disorder.

The Veteran's induction Report of Medical Examination showed that the Veteran had previously been hospitalized for an ulcer and eterocolitis in November 1969, and that no upper gastrointestinal series was done.  A barium enema was negative, and the Veteran was considered acceptable.  On his induction Report of Medical History, the Veteran indicated that he had frequent indigestion and stomach, liver or intestine trouble.  He reported he had a history of a peptic ulcer, shown by x-ray in 1969.  Service medical records show he was seen for stomach pain in October 1970.  In May 1971, he indicated that he had a nervous stomach and had lost his appetite.  He had no abdominal pain and his abdomen was soft and nontender to examination.  On his exit Report of Medical History, the Veteran indicated that he had stomach, liver or intestinal trouble.  He complained of cramping pain which had been present for several months.  At his exit Report of Medical Examination, he had mild pain over his suprapubic area, but was otherwise negative for symptoms.

On his February 2007 substantive appeal, the Veteran indicated that he was hospitalized for a stomach condition within six to eight months after discharge from service.  In February 2009, the RO sent the Veteran a letter requesting him to identify the provider who treated him in the months following service and to sign a release form for these records.  The Veteran did not respond with this information.  As the claim is being remanded, a second letter should be sent to the Veteran in an attempt to obtain these records.  

Additionally, the Joint Motion noted that while the Board addressed the Veteran's bronchitis claim on a presumptive basis as due to herbicide exposure, the Board failed to discuss whether exposure to herbicides could have directly caused or aggravated his bronchitis in the September 2009 decision.  As the Veteran alleges secondary service connection for bronchitis, his claim for entitlement to service connection for bronchitis is inextricably intertwined with his claim for entitlement to service connection for a gastric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  On remand, the Veteran should be provided a VA nexus examination addressing his three theories of entitlement to service connection for bronchitis.

Treatment records contained in the claims file show that the Veteran has a diagnosis of GERD and chronic bronchitis.  He has a history of alcoholism, having quit in 1992.  He has a history of tobacco usage (smoking), having quit in 2006.  The Veteran served in the Republic of Vietnam, and his exposure to Agent Orange is conceded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2009) are fully complied with and satisfied.  The letter is to include proper notice of the information and evidence needed to substantiate a secondary service connection claim under 38 C.F.R. § 3.310 (2010).

2.  The AMC/RO should contact obtain the names and addresses of all medical care providers, VA and non-VA who treated the veteran for a gastric disorder or bronchitis since service.  Of particular interest are any treatment records for a gastric disorder within the first year after his discharge from service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all available records and responses from each contacted entity have been associated with the claims file, the Veteran should be scheduled for a VA gastrointestinal examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

After a review of the claims file and examination of the Veteran, the examiner is requested to provide opinions as to: (1) whether the Veteran has a gastric disorder as a result of his active duty service; or (2) the Veteran had a pre-existing gastric disorder that was aggravated (permanently worsened), as the result of active service, if so (3) whether that increase in disability is due to the natural progression of the disease, and (4) if the gastric disorder was due to or aggravated by herbicide exposure.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The physician must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  All positive and negative evidence should be discussed by the physician.  The conclusions of the examiner should reflect review and the discussion of all pertinent evidence, including that addressed in this remand.

4.  After all available records and responses from each contacted entity have been associated with the claims file, the Veteran should be scheduled for a VA respiratory examination.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

After a review of the claims file and examination of the Veteran, the examiner is requested to provide opinions as to: (1) whether there is at least a 50 percent probability or greater (at least as likely as not) that the Veteran has bronchitis as a result of his active duty service; (2) if the bronchitis may be due to or aggravated by herbicide exposure; or (3) due to (secondary to) a gastric disorder.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The physician must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  All positive and negative evidence should be discussed by the physician.  The conclusions of the examiner should reflect review and the discussion of all pertinent evidence, including that addressed in this remand.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

6.  After the development requested above has been completed to the extent possible, the AMC/RO should again review the record, and address the claims under the various theories of entitlement.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


